TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00575-CV
                                       NO. 03-06-00576-CV




    Toby Contreras Bear and Leonardo Delgado d/b/a Delgado Bail Bonds, Appellants

                                                  v.

                                     State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NOS. 2005-CV-608 & 2005-CV-619,1 HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In May 2004, Toby Contreras Bear was arrested for failure to identify himself and

driving with a suspended license. He posted two $1,000 bonds issued by Leonardo Delgado d/b/a

Delgado Bail Bonds.2 In September 2004, Bear failed to appear at a trial setting. Bear was again

arrested on December 19, 2004, and the cases against him were concluded in February 2005, after



       1
          This case involves two causes related to different underlying criminal charges. The records
reflect that, aside from the criminal charges, the same documents were filed on the same dates,
reciting almost the same facts. This Court granted appellants’ motion to consolidate the appeals.
       2
          Although both Bear and Delgado are named as appellants, the judgments being appealed
assess costs against Delgado Bail Bonds, not Bear; the State refers to the style of the case as
“Delgado Bail Bonds v. The State of Texas”; and appellants’ brief distinguishes between Bear, called
“Defendant,” and Delgado and in the prayer states, “Delgado prays that this Court will rule that the
trial court’s order be reversed.” Because Bear is named as an appellant and referred to as an
appellant in the brief, we include him as an appellant in the style of the case. However, these causes
concern only whether Delgado may be assessed costs due to Bear’s failure to appear.
he entered a guilty plea to each charge and was placed on community supervision. On October 3,

2005, the trial court signed two judgments nisi, reciting the same facts and finding that the State was

entitled to the forfeiture of Bear’s bonds. Delgado was served with notice soon after, and a hearing

was held on April 21, 2006. On August 24, 2006, the trial court signed two judgments assessing

against Delgado costs for Bear’s re-arrest and costs of court.

               Delgado filed notices of appeal, naming himself and Bear as appellants. On appeal,

he complains that in effect, no forfeiture occurred because the dispositions occurred before the

signing of the judgments nisi. The State has filed a letter brief confessing error and conceding that

Delgado is not liable. See Tex. Code Crim. Proc. Ann. arts. 22.01, .02 (West 1989); Tex. Occ. Code

Ann. § 1704.208 (West 2004); Dees v. State, 865 S.W.2d 461, 463 (Tex. Crim. App. 1993); Telles

Bail Bonds v. State, 911 S.W.2d 820, 822 (Tex. App.—El Paso 1995, pet. ref’d). We therefore

reverse the judgments and render judgment that Delgado is not liable for costs.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Reversed and Rendered

Filed: February 12, 2007




                                                  2